                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MISSOURI STATE CONFERENCE                         )
OF THE NATIONAL ASSOCIATION                       )
FOR THE ADVANCEMENT OF                            )
COLORED PEOPLE, et al.,                           )
                                                  )
                Plaintiffs,                       )
                                                  )
        vs.                                       )     Case No. 4:14 CV 2077 RWS
                                                  )
FERGUSON-FLORISSANT                               )
SCHOOL DISTRICT, et al.,                          )
                                                  )
                Defendants.                       )

                                 MEMORANDUM AND ORDER

        Plaintiffs move to lift the stay I ordered in this Voting Rights Act case. Because the

relevant factors no longer favor a stay, I will grant Plaintiffs’ motion to lift the stay.

                                          BACKGROUND

        Plaintiff residents in the Ferguson-Florissant School District (the “District”) brought this

Voting Rights Act case to challenge an at-large school board election system. After a bench trial,

I found that Defendants violated Section 2 of the Voting Rights Act by conducting an at-large

voting system that disfavored the election of African American residents’ preferred candidates.

[No. 185]. Specifically, I found that—although 48.19% of the voting age population in the

District identified as any-part Black, and 48.95% of the voting age population in the District

identified as non-Hispanic single-race white according to the 2010 Decennial Census—white

preferred candidates (88.9% success rate) were more than twice as likely to be elected than

African American-preferred candidates (48.1% success rate) from 2000 through 2015. I also

found that African American voters in the district were “large and geographically compact” and

“politically cohesive,” and that the white majority voted “sufficiently as a bloc . . . to defeat the

minority’s preferred candidate.” Thornburg v. Gingles, 478 U.S. 30, 106 (1986). Considering a
totality of the circumstances, I found that the political process was not equally open to minority

voters.

          To remedy this Section 2 violation, I ordered Defendants to implement a cumulative

voting system and a voter education program. [No. 212]. On December 21, 2016, I suspended

this injunctive relief pursuant to Federal Rule of Civil Procedure 62(c), pending resolution of the

Defendants’ appeal to the United States Court of Appeals for the Eighth Circuit. [No. 242]. On

July 3, 2018, the Eighth Circuit affirmed my ruling. The Eighth Circuit also denied Defendants’

petitions for a rehearing by the panel and for a rehearing en banc. [No. 265].

          Plaintiffs now move to lift the stay. [No. 269]. They argue that the conditions favoring

the stay no longer exist, because Defendants’ have exhausted their options for appeal within the

Eighth Circuit. Defendant District argues that lifting the stay will create uncertainty because it

plans to file a petition for writ of certiorari with the Supreme Court. On September 27, 2018, I

held a motion hearing on plaintiffs’ motion to lift the stay, which is now fully briefed.

                                        LEGAL STANDARD

          I have discretion to “suspend, modify, restore, or grant an injunction” pursuant to Federal

Rule of Civil Procedure 62(c). In addressing the propriety of imposing or lifting such a stay, I

should consider (1) the likelihood of the movant’s success on the merits, (2) whether irreparable

injury will result to the movant absent a stay, (3) whether substantial injury results to other

parties if a stay is issued, and (4) the public interest. Nken v. Holder, 556 U.S. 418, 433–34

(2009). When a petition for writ of certiorari is pending, a proponent of a stay must persuade me

that (1) there is “a balance of hardships in their favor” and (2) four Justices “would likely vote to

grant a writ of certiorari.” New York Times Co. v. Jascalevich, 439 U.S. 1304, 1304 (1978)




                                                   2
(Marshall, J., in chambers). The party requesting a stay bears the burden of establishing the

propriety of a stay. Nken v. Holder, 556 U.S. at 433-34.

                                             ANALYSIS

        The District argues that the factors favoring a stay on December 21, 2016, apply to the

current circumstance as well. Specifically, when imposing this stay, I emphasized the uncertainty

that would be created if the District implemented a new voting system while the Eighth Circuit

reviewed that requested relief. Such a situation was not in the public interest and the resulting

uncertainty could harm the District, candidates, and voters.

        The circumstances have changed. In December 2016, the District enjoyed the right to

appeal and argue their case before a United States Court of Appeals for the Eighth Circuit. Since

that time, the Eighth Circuit has affirmed my rulings in this case, and has declined to rehear this

matter. Further, the United States Supreme Court exercises discretionary review and only grants

petitions for writs of certiorari in limited circumstances “for compelling reasons.” U.S. Sup. Ct.

R. 10. In this context, Defendant District has not met its burden to establish a likelihood that the

United States Supreme Court would grant certiorari. See New York Times Co. v. Jascalevich,

439 U.S. at 1304.

        Additionally, Plaintiffs convincingly argue that the factors articulated in Nken favor

lifting the stay. First, the continuation of this stay will harm plaintiffs by retaining an election

system that I found violates Section 2 of the Voting Rights Act. See, e.g., Michigan State

A. Philip Randolph Inst. v. Johnson, 833 F.3d 656, 669 (6th Cir. 2016), stay denied, 137 S. Ct.

28 (2016). Second, “[t]he public has a strong interest in exercising the fundamental political right

to vote,” Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (quoting Purcell v.

Gonzalez, 549 U.S. 1, 4, (2006)), and as a result, the public interest favors lifting the stay.


                                                   3
Furthermore, plaintiffs have already succeeded on the merits, and that ruling has been affirmed.

As a result, I will lift the stay in this matter, noting that defendants may still pursue an

emergency stay under United States Supreme Court Rule 23.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs’ motion to lift the stay in this matter,

[No. 269], is GRANTED.

        IT IS FURTHER ORDERED that a status hearing will be held in this matter on

Monday, November 26, 2018, at 10:30 am in Courtroom 16-South.

        IT IS FURTHER ORDERED that the plaintiffs’ will file with the Court a tentative

voter education plan no later than November 21, 2018.




                                                RODNEY W. SIPPEL
                                                UNITED STATES DISTRICT JUDGE
Dated this 11th day of October, 2018.




                                                   4
